 In the Matter of MERRIMAC HATCORPORATIONandUNITEDHATTERS,CAPAND MILLINERYWORKERSINTERNATIONAL UNION,AFFILIATEDWITH AMERICAN FEDERATION OF LABORCase No. R-1361SUPPLEMENTAL DECISIONANDORDERJune 29, 1939On May 25, 1939, the National Labor Relations Board, hereincalled the Board, issued in the above-entitled proceeding a Decisionand Direction of Election.The Direction of Election provided thatan election by secret ballot be held among the production employeesof the Merrimac Hat Corporation in its Amesbury plants, exclusiveof clerical, supervisory, and maintenance employees, (1) who wereemployed on the date of the amended petition, February 18, * 1939,and who have been employed at any time since February 18, 1939,up to and including April 24, 1939, excluding any who have beendischarged for cause or who have voluntarily quit, or (2) who haveworked a total of 80 working days during the year from February18, 1938, until February 18, 1939, excluding those who have beendischarged for cause or who have voluntarily quit during that period,to determine whether or not they desired to be represented by theUnited Hatters, Cap and Millinery Workers International Union,affiliated with the American Federation of Labor, for the purposesof collective bargaining.Pursuant to the Direction of Election, an election by secret ballotwas conducted on June 8, 1939, at Amesbury, Massachusetts, underthe direction and supervision of the Regional Director for the FirstRegion (Boston, Massachusetts).On June 9, 1939, the RegionalDirector, acting pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 1, as amended, issuedand duly served upon the parties an Intermediate Report on the elec-tion.In his report, the Regional Director certified that the ballotwas fairly and impartially conducted and that the ballots cast were112 N L.R. B. 1204.13 N. L. R. B., No. 51.436 MERRIMAC HAT CORPORATION437duly and fairly counted under his supervision, and that there hadbeen filed with him by the tellers statements to such effect.As to the balloting and its results, the Regional Director reportedthe following :Totalnumberof employeeseligibleto vote-----------------1,239Totalnumber of ballots cast______________________________ 1,105Total number ofblankballots_____________________________0Total number of void ballots______________________________2Totalnumberof challengedballots------------------------13Total number of ballots cast for UnitedHatters, Cap andMillineryWorkers InternationalUnion,affiliatedwithAmerican Federation of Labor___________________________470Total number of ballotscast againstUnited Hatters, Capand Millinery Workers International Union, affiliated withAmerican Federation of Labor___________________________620On June 13, 1939, counsel for the Union filed an exception to theballot and to the Intermediate Report on the ground that the eligi-bility list contained the names of many persons not entitled to vote.We are advised by the Regional Director that the objection raisesno substantial or material issue with respect to the conduct of theballot.Four days before the election the Company had submittedto the Union a list of the employees eligible to vote under theformula stipulated by the parties at the hearing.The Union, there-fore, had ample time before the election to investigate the list.Yetupon the request of the Regional Director, after the objection to theelection had been filed, the Union was unable to furnish any specificnames or instances.We therefore find the objection to be withoutmerit.The results of the election show that no collective bargaining rep-resentative has been selected by a majority of the employees in theappropriate unit.The petition for investigation and certification ofrepresentatives of employees of the Merrimac Hat Corporation in itsAmesbury, Massachusetts, plants will therefore be dismissed.ORDERBy virtue of Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Sections 8 and 9, of Na-tional Labor Relations Board Rules and Regulations-Series 1, asamended,IT IsHEREBY oRDEREDthat the petition for investigation and cer-tification of representatives of employees of Merrimac Hat Corpora-tion,Amesbury,Massachusetts, in its Amesbury plants, filed byUnited Hatters, Cap and Millinery Workers International Union,affiliated with American Federation of Labor, be, and it hereby is,dismissed.187930-39-vol 13-29